Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The State of Texas, Appellant                          Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. No. 49012).
No. 06-17-00107-CR         v.                          Opinion delivered by Justice Moseley,
                                                       Chief Justice Morriss and Justice Burgess
Andrew Robert Vannoord, Appellee                       participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, The State of Texas, pay all costs of this appeal.




                                                       RENDERED August 1, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk